                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


TONY CARTER,

       Plaintiff,
                                                              Case No. 20-CV-474
v.

ANDREW M. SAUL,
Commissioner for Social Security,

       Defendant.


                                        ORDER


       This matter is before the Court on the parties’ Stipulated Motion For Remand For

Further Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g), and the Court being

duly advised, now grants the motion.

       It is hereby ORDERED that the Commissioner’s decision is reversed and this case is

remanded to the Agency pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further

proceedings and that judgment be entered pursuant to Federal Rule of Civil Procedure 58.

Upon receipt of the Court’s order, the Appeals Council will remand the matter to an

Administrative Law Judge to develop the administrative record as necessary and issue a new

decision and, following the sequential evaluation process, determine whether Plaintiff is

disabled.

       Dated at Milwaukee, Wisconsin, this 13th day
                                                  y of January,
                                                             y, 2021.


                                                _________
                                                __
                                                 ___        ____
                                                  ________ __ __
                                                NAN
                                                NANCY
                                                  AN
                                                   NCY JJOSEPH
                                                          OSEP
                                                          OS  E H
                                                United States Magistrate Judge




            Case 2:20-cv-00474-NJ Filed 01/13/21 Page 1 of 1 Document 21
